EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 1 directed to an invention non-elected without traverse.  Accordingly, claim 1 has been cancelled.
Note that claim 1 is a method claim that does not include all the limitations of the allowed product claim.



REASONS FOR ALLOWANCE
Claims 10-30 are allowed. 

The amendments by applicant are acknowledged.  Applicant’s arguments are persuasive.  

The following art is made of record:

JP 2014/012782 (cited in the Chinese office) teaches similar block copolymers.  The block copolymers have an acrylate block (block A of butyl acrylate) and a block B comprised of MMA (methyl methacrylate), PhMI N-(phenyl maleimide) and CyMI (N-cyclohexylmaleimide).  Thus, the B block comprises two N-substituted maleimide ring structures (CyMI and PhMI) and a methacrylate derived structure (MMA).  However, neither the CyMI and PhMI read on an “additional unit”.  Additional unit is interpreted as a unit other than a N-substituted maleimide ring structures or a methacrylate derived structure as interpreted in light of the specification and common sense.  Thus, neither of the two maleimide monomers would read on an additional unit.

In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764